Order, Supreme Court, New York County, entered April 18, 1977, which, insofar as appealed from, denied defendants’ motion for a protective order pursuant to CPLR 3103 (subd [a]) and 3133 to vacate plaintiffs’ request for interrogatories dated February 17, 1977, unanimously modified, on the law and on the facts, to the extent of granting the motion as to Item No. 11 of the interrogatories and, as so modified, affirmed, without costs and disbursements. In light of the principle mandating disclosure of all evidence material and necessary to the prosecution or defense of an action, it appears that Item No. 11 of plaintiffs’ interrogatories is overly broad. Further, it is noted that defendants on appeal concede that they are experienced and knowledgeable realtors, thus vitiating plaintiffs’ contention that the information sought by Item No. 11 is necessary to establish the expertise of defendants in the real estate business. Concur — Murphy, P. J., Kupferman, Lupiano, Yesawich and Sullivan, JJ.